     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1499 Page 1 of 19



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELIZABETH CUEVAS, as an individual                 Case No.: 18cv1189-GPC(LL)
      and on behalf of all others similarly
12
      situated,                                          JUDGMENT AND ORDER
13                                      Plaintiff,       GRANTING PLAINTIFF’S
                                                         UNOPPOSED MOTION FOR
14    v.                                                 APPROVAL OF COLLECTIVE
15                                                       ACTION SETTLEMENT
      CONAM MANAGEMENT
16    CORPORATION, a California
                                                         [Dkt. No. 82.]
      corporation; and does 1 through10,
17
      inclusive,
18                                   Defendants.
19
20          Before the Court is Plaintiff’s unopposed motion for approval of the settlement
21    under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b). (Dkt. No. 82.) A
22    hearing was held on February 5, 2021. (Dkt. No. 85.) Based on the reasoning below, the
23    Court GRANTS Plaintiff’s unopposed motion for approval of the collective action
24    settlement.
25                                          Background
26          On September 6, 2019, Plaintiff Elizabeth Cuevas (“Plaintiff”) filed the operative
27    first amended complaint (“FAC”) on behalf of herself and other similarly situated
28

                                                     1
                                                                                 18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1500 Page 2 of 19



 1    employees of Defendant ConAm Management Corporation (“Defendant” or “ConAm”)
 2    alleging two causes of action for its failure to pay overtime pursuant to the Fair Labor
 3    Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and failure to timely pay overtime
 4    wages as required by 29 C.F.R. § 778.106. (Dkt. No. 48, FAC.) Specifically, Plaintiff
 5    claims that Defendant failed to calculate non-discretionary bonuses into her regular rate
 6    of pay in assessing overtime pay and failed to timely pay those overtime wages.
 7          Plaintiff was employed by ConAm, a property management and real estate
 8    investment company as a non-exempt leasing agent/professional at one of Defendant’s
 9    properties located in Reno, Nevada. (Id. ¶ 1.) In her position as a Leasing Professional,
10    she, as well as other employees, received non-discretionary bonuses from the Lease and
11    Renewal Bonus Program, also referred to as the “Winner’s Circle” program. (Id. ¶ 11.)
12    Other non-exempt employees, such as Community Managers and Business Managers, are
13    also subject to other non-discretionary bonuses. (Id. ¶ 1.)
14          On October 21, 2019, the Court granted Plaintiff’s motion for conditional
15    certification of collective action for the following class and subclass,
16          All persons who are or have been employed by the Company in the United
            States as non-exempt employees at any time from June 6, 2015, through the
17
            present, who received overtime pay and non-discretionary incentive pay,
18          including without limitation, bonuses (the “Class”).
19
            and
20
            All persons who are or have been employed by the Company in the United
21
            States as non-exempt employees at any time from June 6, 2015, through the
22          present, who received overtime pay and non-discretionary incentive pay
            from the bonus program referred to as the “Winner’s Circle” bonus program
23
            (the “Winner’s Circle Subclass”).
24
25    (Dkt. No. 59 at 16.) On November 4, 2019, the Court approved the notice and consent-
26    to-join forms. (Dkt. No. 67.) Three hundred and sixty-seven (367) individuals timely
27    opted-in. (Dkt. No. 83-1, Dakak Decl. ¶ 8.) Among them are eighty-eighty (88)
28    individuals who had signed arbitration agreements. (Id.)

                                                    2
                                                                                   18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1501 Page 3 of 19



 1          Plaintiff now moves for the Court to approve the Settlement Agreement in the
 2    gross settlement amount of $310,000 (“Gross Settlement Value”). The $310,000
 3    payment will consist of 1) payment to the collective of $25,152 (less any applicable
 4    employer-side payroll taxes); 2) $105,421.33 for Collective Active Counsel’s attorneys’
 5    fees; 3) $169,676.67 for Collective Action Counsel’s1 litigation costs; 4) $5,000 to
 6    Plaintiff as an enhancement award; and 5) $4,750 to Phoenix Settlement Administrators
 7    for the administration costs of this settlement. (Dkt. No. 82, Jt. Stip. at ¶¶ 10, 23, 24,
 8    28(a)-(e).) The Net Settlement Amount is estimated to be $25,152.00 before any
 9    applicable employer-side taxes, and after deducting for employer-side taxes the Net
10    Settlement Amount is expected to be $23,334.77. The members of the collective action
11    will have 180 days to cash the check mailed to them and the checks will become null and
12    void after 180 days from the date of initial mailing of the checks. (Id. ¶ 34.) Any
13    amounts not cashed will be donated cy pres to Legal Aid to Work. (Id.)
14                                              Discussion
15    A.    Legal Standard
16          The Fair Labor Standards Act of 1938 was enacted for the purpose of protecting all
17    covered workers from “substandard wages and oppressive working hours.” Barrentine v.
18    Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 739 (1981). “The FLSA establishes
19    federal minimum-wage, maximum-hour, and overtime guarantees that cannot be
20    modified by contract.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 69 (2013).
21    Since an employee cannot waive claims under the FLSA, an FLSA claim “may not be
22    settled without supervision of either the Secretary of Labor or a district court.” Kerzich v.
23    Cnty. of Tuolomne, 335 F. Supp. 3d 1179, 1183 (E.D. Cal. 2018) (citing Barrentine, 450
24    U.S. at 740).
25
26
27
      1
       Collective Action Counsel include Majed Dakak of Kesselman Brantly Stockinger LLP and Dennis
28    Hyun of Hyun Legal, APC. (Dkt. No. 82, Jt. Stip. ¶ 16.)

                                                     3
                                                                                       18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1502 Page 4 of 19



 1          In reviewing a FLSA settlement, a district court must determine whether the
 2    settlement represents a “fair and reasonable resolution of a bona fide dispute.” Lynn's
 3    Food Stores, Inc. v. United States ex rel. U.S. Dept. of Labor, Emp't Standards Admin.,
 4    Wage & Hour Div., 679 F.2d 1350, 1355 (11th Cir. 1982). “A bona fide dispute exists
 5    when there are legitimate questions about ‘the existence and extent of Defendant's FLSA
 6    liability.’” Selk v. Pioneers Mem'l Healthcare Dist., 159 F. Supp. 3d 1164, 1172 (S.D.
 7    Cal. 2016) (quoting Ambrosino v. Home Depot. U.S.A., Inc., Civil No. 11cv1319
 8    L(MDD), 2014 WL 1671489, at *1 (S.D. Cal. Apr. 28, 2014)). There must be “some
 9    doubt . . . that the plaintiffs would succeed on the merits through litigation of their
10    [FLSA] claims.” Id.
11          Once the district court determines that a bona fide dispute exists, it must then
12    determine whether the settlement is fair and reasonable by looking to the totality of the
13    circumstances and balancing such factors as: “(l) the plaintiff's range of possible
14    recovery; (2) the stage of proceedings and amount of discovery completed; (3) the
15    seriousness of the litigation risks faced by the parties; (4) the scope of any release
16    provision in the settlement agreement; (5) the experience and views of counsel and the
17    opinion of participating plaintiffs; and (6) the possibility of fraud or collusion.” Id. at
18    1173 (collecting cases). “In considering these factors under a totality of the
19    circumstances approach, a district court must ultimately be satisfied that the settlement's
20    overall effect is to vindicate, rather than frustrate, the purposes of the FLSA.” Id.
21    B.    Fair and Reasonable Settlement
22          1.     Bona Fide Dispute
23          “A bona fide dispute exists when there are legitimate questions about the existence
24    and extent of Defendant's FLSA liability.” Kerzich v. Cnty. of Tuolomne, 335 F. Supp.
25    3d 1179, 1184 (E.D. Cal. 2018) (quoting Selk, 159 F. Supp. 3d at 1172). A court will not
26    approve a settlement of an action in which there is certainty that the FLSA entitles
27    plaintiffs to the compensation they seek, because to do so would shield employers from
28    the full cost of complying with the statute. Selk, 159 F. Supp. 3d at 1172.

                                                     4
                                                                                      18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1503 Page 5 of 19



 1          In this case, the parties contested the central question of whether Defendant
 2    correctly calculated the regular rate of pay and whether Defendant had the capability to
 3    pay bonus adjustments sooner than Defendant’s existent systems allowed. (Dkt. No. 83-
 4    1, Dakak Decl. ¶ 10). On one hand, Plaintiff argued that Defendant did not include bonus
 5    payments in employees’ regular rate of pay for purposes of calculating overtime and
 6    those wages were not timely paid. On the other hand, Defendant contended that it
 7    correctly calculated the regular rate of pay and that it timely paid the overtime
 8    adjustments, and in fact, overpaid the adjustments in most pay periods. (Id.) Defendant
 9    also would have argued that liquidated damages were not warranted, as Defendant paid
10    overtime adjustments based on the bonuses at issue. (Id.) In addition, the parties
11    disputed whether Defendant’s formula for calculating the regular rate was lawful. (Id.)
12    Furthermore, the parties contested whether individuals that signed arbitration agreements
13    should be excluded from the opt-in collective. (Id. ¶ 9.) These disagreements
14    demonstrate that Plaintiff was not certain to prevail. Therefore, the Court finds that this
15    litigation reflects a bona fide dispute between the parties over potential liability under the
16    FLSA.
17          2.     Fair and Reasonable
18                 a      Plaintiff’s Range of Possible Recovery
19          A court considers a plaintiff's range of potential recovery to ensure that the
20    settlement amount is reasonable in relation to the true settlement value of the claims.
21    Selk, 159 F. Supp. 3d at 1174 (citations omitted).
22          In this case, the Settlement Agreement provides 100% relief before employer-side
23    taxes to the opt-ins and eliminates the inherent risk of continued litigation, or in other
24    words, nearly 100% post employer side taxes in recovery for the collective action
25    members. Dr. Chen Song, Plaintiff’s damages expert, calculated the total unpaid bonus
26    overtime compensation including interest from June 6, 2015 to June 19, 2020 to be
27    $15,899 and with liquidated damages the total recovery would be $25,152. (Dkt. No. 83-
28

                                                    5
                                                                                     18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1504 Page 6 of 19



 1    1, Dakak Decl., Ex. B at 33.2) Thus, on a pretax basis, the Net Settlement Amount of
 2    $25,152.00 is 100% of the maximum exposure (and slightly less than 100% of the total
 3    liability after accounting for employer-side taxes) for the 367-member collective.
 4             Under the Settlement Agreement, each settlement collective member’s recovery is
 5    based on the number of bonus adjustments paid to each member during that member’s
 6    employment at ConAm. (Dkt. No. 82, Jt. Stip. ¶ 31.) This will result in an average net
 7    recovery of about $89.00 ($25,152 divided by 367) per opt-in before employer side taxes
 8    are deducted. (Dkt. No. 83 at 14.) In addition, as a result of the lawsuit, Defendant has
 9    changed some of its payroll practices in line with complaints made during the litigation
10    that has affected each member of the collective action settlement. (Dkt. No. 83-1, Dakak
11    Decl. ¶ 16.) Thus, because opt-ins will receive nearly 100% recovery and Defendant has
12    adjusted its payroll process, the Court concludes that this factor supports approval of the
13    settlement.
14                    b.     Stage of Proceedings and Amount of Discovery Completed
15             The Court next assesses the stage of proceedings and the amount of discovery
16    completed to ensure the parties have an adequate appreciation of the merits of the case
17    before reaching a settlement. Selk, 159 F. Supp. 3d at 1177 (citing Ontiveros v. Zamora,
18    303 F.R.D. 356, 371 (E.D. Cal. 2014)).
19             Prior to settling the case, both parties were engaged in vigorous contested litigation
20    concerning the scope of discovery, whether the FLSA class should be conditionally
21    certified, whether individuals that signed arbitration agreements should be excluded from
22    the opt-in collective, and the merits of the claims themselves. (Dkt. No. 83-1, Dakak
23    Decl. ¶ 9; Dkt. No. 83-2, Hyun Decl. ¶ 8.) Specifically, Plaintiff’s counsel conducted
24    numerous depositions and retained two expert witnesses. (Id.) Further, the parties
25    engaged in numerous meet and confer sessions in an attempt to resolve discrete discovery
26
27
28    2
          Page numbers are based on the CM/ECF pagination.

                                                        6
                                                                                      18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1505 Page 7 of 19



 1    disputes that occurred during the course of litigation, held multiple discovery conferences
 2    with Magistrate Judge Lopez, and briefed discovery disputes before Judge Lopez and
 3    before this Court. (Id.) The proposed Settlement was reached after two years of
 4    litigation, one full day of an unsuccessful mediation before Judge Layne Phillips, and
 5    another full day of a settlement conference before Magistrate Judge William Gallo, who
 6    issued a mediator’s proposal, which the parties accepted. (Dkt. No. 83-1, Dakak Decl. ¶
 7    11; Dkt. No. 83-2, Hyun Decl. ¶ 7.) As such, the Court finds that the parties have
 8    engaged in meaningful discovery and this factor supports approval.
 9                 c.     Seriousness of the Litigation Risks
10          Settlement is favored where “there is a significant risk that litigation might result in
11    a lesser recover[y] for the class or no recovery at all.” Bellinghausen v. Tractor Supply
12    Co., 306 F.R.D. 245, 255 (N.D. Cal. 2015). If a settlement in an FLSA lawsuit reflects a
13    reasonable compromise over issues that are actually in dispute, the “court may approve
14    the settlement ‘in order to promote the policy of encouraging settlement of litigation.’”
15    Selk, 159 F. Supp. 3d at 1173.
16          While Plaintiff believes her claims are meritorious, she acknowledges that
17    Defendant had valid defenses, and in fact, Defendant asserted it overpaid overtime
18    adjustments in most pay periods. (Dkt. No. 83-1, Dakak Decl. ¶ 10.) Moreover, there
19    was also the additional disputed issue whether employees that signed arbitration
20    agreements should be excluded from the opt-in collective. Therefore, the seriousness of
21    the litigation risks weigh in favor of approval of the Settlement Agreement.
22                 d.     Scope of Release Provision in the Settlement Agreement
23          Courts review the scope of any release provision in a FLSA settlement to ensure
24    that class members are not pressured into forfeiting claims, or waiving rights, unrelated to
25    the litigation, and are especially skeptical of release provisions that require employees to
26    forfeit claims that are designed to advance public values. Selk, 159 F. Supp. 3d at 1178
27    (citing Luo v. Zynga, Inc., No. 13–cv–00186 NC, 2014 WL 457742 at *3 (N.D. Cal. Jan.
28    31, 2014)). The underlying concern is that an overly wide-reaching release of claims

                                                    7
                                                                                     18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1506 Page 8 of 19



 1    may evince an attempt by an employer to use employee wages as a bargaining chip to
 2    extract valuable concessions from the employees. Id. A release in an FLSA settlement
 3    where members opt in in order to receive only unpaid wages and related damages should
 4    generally be limited to the specific claims at issue in the lawsuit. Id.
 5          Here, the applicable release provision in the Settlement Agreement provides:
 6          In exchange for the consideration, undertakings, and covenants undertaken
            by ConAm in the Agreement, including but not limited to the payment of the
 7
            Member Payments, the Settlement Collective and each member thereof
 8          releases, discharges, and covenants not to sue ConAm and all of its
            respective past and present employees, directors, officers, attorneys,
 9
            representative, insurers, agents, parents, subsidiaries, affiliates, related
10          companies, predecessors, successors, lessees, and assigns, and any entity
            that could be jointly liable with any of these (individually and collectively
11
            “the ConAm Releasees”) with respect to and from any and all claims,
12          demands, liens, agreements, contracts, covenants, actions, suits, causes of
            action, wages, obligations, debts, expenses, attorneys’ fees, damages,
13
            judgments, orders and liabilities of whatever kind or nature in law, equity or
14          otherwise (collectively, “Released Claims”), whether now known or
            unknown, suspected or unsuspected, and whether or not concealed or
15
            hidden, which: (i) are or at any time were alleged in the Cuevas Action,
16          i.e., failure to pay overtime based on an alleged miscalculation of the
            regular rate of pay under 29 U.S.C. § 201, et seq., and failure to timely
17
            pay overtime wages in violation of 29 C.F.R. § 778.106; (ii) pertain to
18          fines, penalties, wages, premium wages, interest, restitution, liquidated
            damages, declaratory relief, and/or injunctive relief alleged due and owing
19
            by virtue of the claims released in subsections (i) and/or (ii), supra; and/or
20          (iii) pertain to claims for attorneys’ fees and/or attorneys’ costs/expenses
            allegedly due and owing by virtue of the claims released in subsections (i)
21
            and (ii), supra; provided, however, that this Paragraph 36 shall not release
22          any California state law claims currently set forth in Ricks v. ConAm
            Management Corp., Case No. 37-2020-00001430-CU-OE-CTL (San Diego
23
            Superior Court) (the “Ricks Class Action”), though the Settling Parties agree
24          that payments made to members of the Settlement Collective may be offset
            against any payments ordered or agreed to in the Ricks Class Action made to
25
            the same individual to avoid double counting. Moreover, the Parties
26          understand and agree that this Paragraph 36 does not apply to any claims for
            alleged non-payment of minimum and/or overtime wages for working off
27
            the clock, including the above referred to offset. The definition of Released
28          Claims is intended to be comprehensive in nature and to include all claims

                                                    8
                                                                                  18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1507 Page 9 of 19



 1          and potential claims against the ConAm Releasees as set forth above to the
            maximum extent permitted at law. Nothing in this paragraph should be
 2
            interpreted as a waiver of claims that cannot be waived as a matter of law.
 3
      (Dkt. No. 82, Jt. Stip. ¶ 36 (emphasis added and underling in original.) The release is
 4
      narrow and limited to releasing the FLSA claims alleged in this action and specifically
 5
      excludes any claims for alleged off-the-clock, unpaid minimum and overtime wages, any
 6
      other claim not pled or alleged in the operative complaint, and explicitly excludes a
 7
      pending class action filed in San Diego Superior Court. The Court concludes that the
 8
      narrowly tailored release satisfies the concerns FLSA.
 9
                   e.     Experience and Views of Counsel and Opinions of Participating
10
                          Plaintiffs
11
            In determining whether a settlement is fair and reasonable, “[t]he opinions of
12
      counsel should be given considerable weight both because of counsel’s familiarity with
13
      th[e] litigation and previous experience with cases.” Larsen v. Trader Joe’s Co., Case
14
      No. 11–cv–05188–WHO, 2014 WL 340453 1, *5 (N.D. Cal. Jul. 11, 2014).
15
            Here, Collective Action Counsel and Plaintiff on behalf of the Settlement
16
      Collective believe that the terms are fair and reasonable. (Dkt. No. 82, Jt. Stip. ¶ 39.)
17
      Mr. Dakak and Mr. Hyun are both experienced attorneys with years of experience
18
      practicing in labor and employment law as well as complex litigation. (See Dkt. No. 83-
19
      1, Dakak Decl. ¶¶ 3, 4; Dkt. No. 83-2, Hyun Decl. ¶¶ 3-6.) The views of experienced
20
      counsel and Plaintiff weigh in favor of approval of the settlement.
21
                   f.     Possibility of Fraud or Collusion
22
            “The likelihood of fraud or collusion is low. . . [when] the Settlement was reached
23
      through arm's-length negotiations, facilitated by an impartial mediator.” Slezak v. City of
24
      Palo Alto, Case No. 16-CV-03224-LHK, 2017 WL 2688224, at *5 (N.D. Cal. June 22,
25
      2017) (citation omitted). Here, there is no indication of the possibility of fraud or
26
      collusion because settlement negotiations were presided over and facilitated by a
27
      magistrate judge of this court. There is nothing on the face of the record to suggest
28

                                                    9
                                                                                    18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1508 Page 10 of 19



 1    plaintiff's counsel “allowed the pursuit of their own self-interests and that of certain class
 2    members to infect the negotiation.” In re Bluetooth Prods. Liab. Litig., 654 F.3d 935,
 3    947 (9th Cir. 2011). The Court concludes there is no indication of fraud or collusion.
 4          In sum, having considered the relevant factors and the totality of the
 5    circumstances, the Court concludes that the Settlement Agreement is a fair and
 6    reasonable resolution of a bona fide dispute of the FLSA provisions, and GRANTS
 7    Plaintiff’s unopposed motion for approval of collective action settlement.
 8    C.    Incentive Award
 9          A district court has discretion to award an incentive payment to the named
10    plaintiffs in a FLSA collective action to compensate them for work done on behalf of the
11    class. Selk, 159 F. Supp. 3d at 1181. In reviewing whether an incentive award is
12    appropriate, the court should consider, among other things, “the actions the plaintiff has
13    taken to protect the interests of the class, the degree to which the class has benefitted
14    from those actions, and the amount of time and effort the plaintiff expended in pursuing
15    the litigation.” Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003) (quoting Cook v.
16    Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)). The awards “are particularly appropriate
17    in wage-and-hour actions where plaintiffs undertake a significant ‘reputational risk’ by
18    bringing suit against their former employers.” Bellinghausen, 306 F.R.D. at 267 (citing
19    Rodriguez v. West Publ'g Corp., 563 F.3d 948, 958-59 (9th Cir. 2009)).
20          The Settlement provides a $5,000 service award to Plaintiff in recognition of the
21    time she spent, risks she incurred and the results she obtained on behalf of her fellow opt-
22    ins. (Dkt. No. 82-1, Dakak Decl. ¶ 13.) She provided invaluable information and spent a
23    significant amount of time prosecuting the action including attending numerous
24    telephonic conferences with her counsel, attending a settlement conference, reviewing
25    pleadings and answering questions related to discovery. (Id.) Her decision to file this
26    action resulted in substantial benefits, nearly 100% of the potential recovery, on behalf of
27    the class as well as changes to ConAm’s payroll policies. The Court exercises its
28

                                                    10
                                                                                     18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1509 Page 11 of 19



 1    discretion and GRANTS Plaintiff’s request for an incentive payment of $5,000 as
 2    reasonable and appropriate.
 3    D.    Attorney’s Fees
 4          Plaintiff’s counsel seek attorneys’ fees in the amount of $105,421.33. Although
 5    the actual lodestar for both Plaintiff’s counsel amount to $557,780.00, they are only
 6    seeking $105,421.33 which represents a negative multiplier of the actual total lodestar
 7    amount.
 8          “Where a proposed settlement of FLSA claims includes the payment of attorney's
 9    fees, the court must also assess the reasonableness of the fee award.” Selk, 159 F. Supp.
10    3d at 11870 (quoting Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 336 (S.D.N.Y.
11    2012)); see also 29 U.S.C. § 216(b) (providing that, in a FLSA action, the court “shall, in
12    addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable
13    attorney's fee to be paid by the defendant, and costs of the action”). At the fee-setting
14    stage, the interests of the plaintiffs and their attorneys diverge and described as
15    “adversarial”; therefore, the district court assumes a fiduciary role for the collective
16    action plaintiffs. See In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988, 994 (9th
17    Cir. 2010).
18          In a case involving a common fund, a district court has discretion to apply either
19    the percentage of the fund method or the lodestar method. Vizcaino v. Microsoft Corp.,
20    290 F.3d 1043, 1047 (9th Cir. 2002); In re Wash. Pub. Power Supply Sys. Sec. Litig., 19
21    F.3d 1291, 1295-96 (9th Cir. 1994). Once a method is selected, the Ninth Circuit
22    encourages district courts to cross-check with the other method in order to guard against
23    an unreasonable result. In re Bluetooth, 654 F.3d 944 (“Thus, even though the lodestar
24    method may be a perfectly appropriate method of fee calculation, we have also
25    encouraged courts to guard against an unreasonable result by cross-checking their
26    calculations against a second method.”); Vizcaino v. Microsoft Corp., 290 F.3d 1043,
27    1050 (9th Cir. 2002) (“Calculation of the lodestar, which measures the lawyers'
28    investment of time in the litigation, provides a check on the reasonableness of the

                                                    11
                                                                                     18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1510 Page 12 of 19



 1    percentage award”); but see Campbell v. Facebook, Inc., 951 F.3d 1106, 1126 (9th Cir.
 2    2020) (citing In re Hyundai and Kia Fuel Economy Litig., 926 F.3d 539, 571 (9th Cir.
 3    2019) (courts are not required to perform a “crosscheck” using the percentage method
 4    given difficulty in measuring dollar value of injunctive relief.)).
 5          Collective Action Counsel justify their attorneys’ fee request under the lodestar
 6    method. Counsel explain that the actual total lodestar amount to $557,780.00
 7    ($345,605.00 for Kesselman Brantly Stockinger and $212,175.00 for Hyun Legal) which
 8    far exceeds the amount they seek of $105,421.33. The lodestar is calculated by
 9    multiplying the number of hours reasonably expended on the litigation times a reasonable
10    hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).
11          1.     Hourly Rates
12          Kesselman Brantly Stockinger seek an hourly rate of $700 per hour for Dakak, a
13    twelve-year barred attorney who has experience in labor and employment and complex
14    litigation cases, $600 per hour for two attorneys with over 10 years of experience, $450
15    per hour for a sixth year associate, Ryan Davis, and $200 per hour for paralegals. (Dkt.
16    No. 83-1, Dakak Decl. ¶ 14.) Hyun Legal seeks an hourly rate of $750 per hour for
17    Dennis Hyun, a shareholder of Hyun Legal and an eighteen-year barred attorney who has
18    been practicing employment law and wage and hour matters including class actions and
19    individual actions. (Dkt. No. 83-2, Hyun Decl. ¶ 12.)
20          “[R]ate determinations in other cases, particularly those setting a rate for the
21    plaintiffs’ attorney, are satisfactory evidence of the prevailing market rate.” United
22    Steelworkers of American v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990).
23    The “prevailing market rates in the relevant community” takes into consideration “the
24    experience, skill, and reputation of the attorney.” Dang v. Cross, 422 F.3d 800, 813 (9th
25    Cir. 2005). Fee applicants have the burden of producing evidence that their requested
26    fees are “in line with those prevailing in the community for similar services by lawyers of
27    reasonably comparable skill, experience and reputation.” Camacho v. Bridgeport Fin.,
28    Inc., 523 F.3d 973, 980 (9th Cir.2008) (internal quotation marks omitted). “[T]he

                                                    12
                                                                                    18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1511 Page 13 of 19



 1    relevant community is the forum in which the district court sits.” Id. at 979 (Northern
 2    District of California was the relevant community). “Affidavits of the plaintiffs'
 3    attorney[s] and other attorneys regarding prevailing fees in the community . . .are
 4    satisfactory evidence of the prevailing market rate.” United Steelworkers of Am. v. Phelps
 5    Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990).
 6          In support, both counsel rely on the hourly rates they were awarded in the Northern
 7    and Central Districts of California and in Santa Clara, Los Angeles and San Bernardino
 8    County Superior Courts. (Dkt. No. 83-2, Dakak Decl. ¶ 12; Dkt. No. 83-1, Hyun Decl. ¶
 9    14.) However, the relevant community to determine hourly rates is the Southern District
10    of California. Therefore, counsel has not shown that their rates are prevailing in the
11    relevant community.
12          Nonetheless, after the Court’s review of caselaw, Plaintiff’s counsel fees are in line
13    with fees awarded in the Southern District of California. See In re Easysaver Rewards
14    Litig., No. 09-CV-02094-BAS-WVG, 2020 WL 2097616, at *13-16 (S.D. Cal. May 1,
15    2020) (finding that an hourly rate of $850.00 and $675.00 for partners, $675.00 and
16    $390.00 for associates, $315.00 and $125.00 for staff, and a blended rate of $668 per
17    hour was reasonable in the district); Lopez v. Mgmt. & Training Corp., No. 17CV1624
18    JM(RBM), 2020 WL 1911571, at *8-9 (S.D. Cal. Apr. 20, 2020) (finding that an hourly
19    rate of $900.00 and $600.00 for partners, $500.00 for an associate, and $200.00 and
20    $175.00 for staff was reasonable in the district); Vasquez v. Kraft Heinz Foods Co., No.
21    3:16-CV-2749-WQH-BLM, 2020 WL 1550234, at *7 (S.D. Cal. Apr. 1, 2020) (finding
22    that rates from $175.00 per hour for paralegals and $325.00 per hour for a second-year
23    associate to $900.00 per hour for a forty-sixth-year partner were reasonable).
24          Accordingly, the Court concludes that the hourly rates sought by counsel are
25    reasonable.
26          2.      Reasonableness of Hours
27          Dakak states that his firm has incurred 593.60 hours on this case plus 10 additional
28    hours to include attending the hearing on the approval and responding to any collective

                                                   13
                                                                                   18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1512 Page 14 of 19



 1    action member inquiries. (Dkt. No. 83-1, Dakak Decl. ¶ 14; id., Ex. C.) Hyun states he
 2    spent 282.90 hours of work. (Dkt. No. 83-2, Hyun Decl. ¶ 12; id., Ex. A.3) Based on the
 3    Court’s review of the number of hours spent during two years of litigation, the Court
 4    finds the number of hours to be reasonable.
 5           Plaintiff’s attorneys spent a total of 866.50 hours litigating the case for a total
 6    lodestar of $557,780 ($345,605 for Kesselman Brantly Stockinger and $212,175.00 for
 7    Hyun Legal); however, Collective Action Counsel seeks only the amount of $105,421.33,
 8    which is .19 of the total lodestar amount and represents a negative lodestar multiplier.
 9    (Dkt. No. 83 at 15-16.) The Court finds the fee award is reasonable based on the
10    excellent results obtained, the experience and skill of counsel, and the risk of not
11    prevailing.
12           As a cross check, the counsel’s fee request is also reasonable under the percentage
13    of the fund. The fee award sought of $105,421.33 amounts to 34% of the $310,000 Gross
14    Settlement Value and is within the percentage range that courts have allowed in the Ninth
15    Circuit. See Vasquez v. Coast Valley Roofing, Inc., 266 F.R.D. 482, 491 (E.D. Cal. 2010)
16    (“typical range of acceptable attorneys’ fees in the Ninth Circuit is 20% to 33 1/3 % of total
17    settlement value”); Hopkins v. Stryker Sales Corp., No. 11-2786, 2013 WL 2013 WL
18    496358, at *1 (N.D. Cal. Feb. 6, 2013) (acknowledging same and awarding 30%); In re
19    Activision Sec. Litig., 723 F. Supp. 1373, 1377 (N.D. Cal. 1989) (“[a] review of recent
20    reported cases discloses that nearly all common fund awards range around 30%”).
21           Moreover “[i]n awarding percentages of the class fund, courts frequently take into
22    account the size of the fund.” Craft v. Cnty. of San Bernardino, 624 F. Supp. 2d 1113,
23    1127 (C.D. Cal. 2008). It is established that 25% of the gross settlement amount is the
24    benchmark for attorneys' fees awarded under the percentage method, with 20 to 30% as
25
26
      3
       The Court notes that Hyun Legal’s breakdown of hours spent does not include any dates which would
27    have been helpful to the Court. (Dkt. No. 83-2, Hyun Decl., Ex. A.) However, because the description
      of work relates to tasks involved in this litigation and because the amount counsel seeks is a percentage
28    of the total lodestar, the dates were not ultimately necessary for the Court’s review.

                                                          14
                                                                                               18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1513 Page 15 of 19



 1    the usual range in common fund cases where the recovery is between $50 and 200
 2    million. Vizcaino, 290 F.3d at 1047, 1050 n.4. In cases where the common fund is under
 3    $10 million, fees are often above 25%. Craft, 624 F. Supp. 2d at 1127 (citing Van
 4    Vranken v. Atlantic Richfield Co., 901 F. Supp. 294, 297-98 (N.D. Cal. 1995) (“[m]ost of
 5    the cases Class Counsel have cited in which high percentages such as 30–50 percent of
 6    the fund were awarded involved relatively smaller funds of less than $10 million”).
 7    “Other case law surveys suggest that 50% is the upper limit, with 30-50% commonly
 8    being awarded in case in which the common fund is relatively small.” Cicero v.
 9    DirecTV, Inc., No. EDCV 07-1182, 2010 WL 2991486, at * 6 (C.D. Cal. July 27, 2010)
10    (citing Rubenstein, Conte and Newberg, NEWBERG ON CLASS ACTIONS at § 14:6).
11    Therefore, 34% of the common fund of $310,000 is reasonable.
12           Because the Court finds the attorneys’ fee award is reasonable, the Court approves
13    the attorneys’ fee award of $105,421.33.
14    E.     Costs
15           Costs may also be awarded as part of a FLSA settlement. Selk, 159 F. Supp. 3d at
16    1180-81. Plaintiff’s counsel seeks out-of-pocket costs in the amount of $169.676.67
17    ($90,431.07 for Kesselman Brantly Stockinger and $79,245.60 for Hyun Legal). (Dkt.
18    No. 83-1, Dakak Decl. ¶ 15; id., Ex. D; Dkt. No. 83-2, Hyun Decl. ¶ 13; id., Ex. B.4)
19           While the out-of-pocket costs are the largest figure in the Gross Settlement Value,
20    they were necessary costs to prosecute the case which involved retaining two experts,
21    attending mediation before Judge Layne Phillips, and another full day of a settlement
22    conference before Magistrate Judge William Gallo and engaging in a number of
23    discovery disputes before Magistrate Judge Lopez and this Court. (Dkt. Nos. 22, 23, 27,
24
25
26
      4
        The Court notes again that Hyun Legal’s breakdown of costs does not include the dates they were
27    incurred. (Dkt. No. 83-2, Hyun Decl., Ex. B.) However, a review of Kesselman Brantly Stockinger’s
      breakdown of costs aided in the Court’s review of whether Hyun Legal’s costs were reasonable and not
28    duplicative.

                                                       15
                                                                                           18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1514 Page 16 of 19



 1    28, 41, 70.) Therefore, the Court approves Plaintiff’s request for costs in the amount of
 2    $169,676.67.
 3                                          CONCLUSION
 4          Accordingly, Plaintiff’s unopposed motion for approval of the collective action
 5    settlement is GRANTED. Having considered the papers filed in support of the motion,
 6    and the law, the Court now enters this Order and FINDS:
 7    I.    APPROVAL OF SETTLEMENT
 8          The Court has reviewed the terms of the Settlement, including the $310,000 Gross
 9    Settlement Value, the plan of allocation, and the release of claims. The Court has also
10    reviewed Plaintiff’s moving papers and all supporting declarations. Based on review of
11    those papers, and the Court’s familiarity with this case, the Court finds and concludes that
12    the Settlement is the result of arms-length negotiations between the Parties, conducted
13    under the supervision of Magistrate Judge William Gallo, after Plaintiff’s Counsel had
14    adequately investigated Plaintiff and the Opt-Ins’ claims and become familiar with their
15    strengths and weaknesses. The assistance of Judge Gallo in the settlement process
16    confirms that the Settlement is non-collusive.
17          The Court finds and determines that the payments to be made to the Opt-Ins as
18    provided for in the Settlement are fair and reasonable. The proposed plan of allocation is
19    rationally related to the relative strengths of the respective claims asserted and each
20    collective action member’s damages.
21          The Court also approves the cy pres payment to the nonprofit, Legal Aid at Work,
22    for any checks uncashed after 180 days from distribution. The Settlement is not a
23    concession or admission, and shall not be used or construed against Defendant as an
24    admission or indication with respect to any claim of any fault or omission by Defendant.
25    II.   APPROVAL OF THE NOTICE PROGRAM
26          Plaintiff has also submitted for this Court’s approval a proposed Notice of
27    Settlement (submitted as Exhibit A to the Declaration of Majed Dakak filed herewith).
28

                                                    16
                                                                                    18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1515 Page 17 of 19



 1           The Notice is the best notice practicable under the circumstances. The Notice
 2    fairly, plainly, accurately, and reasonably informs Opt-Ins of: (1) appropriate information
 3    about the nature of this action, the identities of the Opt-Ins, the identity of Plaintiff’s
 4    Counsel, and the essential terms of the Settlement, including the plan of allocation; (2)
 5    appropriate information about the amounts being allocated to Plaintiff as a Service
 6    Payment and to Plaintiff’s Counsel’s as attorneys’ fees and costs; and (3) appropriate
 7    instructions as to how to obtain additional information regarding this action and the
 8    Settlement.
 9           The proposed plan for distributing the Notice likewise is a reasonable method
10    calculated to reach all individuals who would be bound by the Settlement. Under this
11    plan, the Settlement Administrator will distribute the Notice and Settlement Share checks
12    to all Opt-Ins by first-class mail to their last known addresses. There is no additional
13    method of distribution that would be reasonably likely to notify Opt-Ins who may not
14    receive notice pursuant to the proposed distribution plan.
15           Accordingly, the Court finds and concludes that the proposed plan for distributing
16    the Notice will provide the best notice practicable and satisfies all legal and due process
17    requirements.
18    III.   PLAINTIFF’S AND OPT-INS’ RELEASE OF CLAIMS
19           The Court has reviewed the release in paragraph XI (36) of the Settlement
20    Agreement and finds it to be fair, reasonable, and enforceable under the FLSA and all
21    other applicable law. Plaintiff and every Opt-In shall, pursuant to the Settlement, be
22    bound by the release of claims as set forth in the Settlement, regardless of whether a
23    Plaintiff or Opt-in cashes or deposits his or her settlement check.
24    IV.    APPOINTMENT OF SETTLEMENT ADMINISTRATOR
25           Phoenix Settlement Administrators is hereby appointed Settlement Administrator
26    to carry out the duties set forth in this Approval Order and the Settlement Agreement.
27    Phoenix shall be paid $4,750 for the administration of this settlement.
28    V.     SERVICE PAYMENT TO THE NAMED PLAINTIFF

                                                     17
                                                                                       18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1516 Page 18 of 19



 1          The Court approves the service payment to Named Plaintiff as set forth under the
 2    Settlement Agreement and finds $5,000 fair and reasonable.
 3    VI.   PLAINTIFF’S COUNSEL’S AWARD OF FEES AND COSTS
 4          The Court finds and determines that the payment of $105,421.33 for collective
 5    counsel’s attorneys’ fees, $169,676.67 for collective counsel’s litigation costs, is fair and
 6    reasonable.
 7    VII. ENFORCEMENT OF OBLIGATIONS
 8          Nothing in this Settlement Approval Order will preclude any action to enforce the
 9    Parties’ obligations under the Settlement or under this order, including the requirement
10    that Defendant fund the Gross Settlement Value and provide the data to the Settlement
11    Administrator in accordance with the terms of the Settlement Agreement.
12    VIII. FINAL JUDGMENT
13          By means of this Settlement Approval Order, this Court hereby enters final
14    judgment in this action, as defined in Federal Rule of Procedure 58(a)(1). The Parties are
15    hereby ordered to comply with the terms of the Settlement. This action is dismissed with
16    prejudice, each side to bear its own costs and attorneys’ fees except as provided by the
17    Settlement Agreement and the Court’s orders.
18    IX.   CONTINUING JURISDICTION
19          Without affecting the finality of the Court’s judgment in any way, the Court retains
20    jurisdiction over this matter for purposes of resolving issues relating to interpretation,
21    administration, implementation, effectuation and enforcement of the Settlement.
22    X.    SETTLEMENT APPROVAL
23          Based on all of these findings and the applicable legal standards, the Court
24    concludes that the proposed Settlement meets the criteria for settlement approval, and
25    ///
26    ///
27    ///
28    ///

                                                    18
                                                                                     18cv1189-GPC(LL)
     Case 3:18-cv-01189-GPC-LL Document 87 Filed 02/09/21 PageID.1517 Page 19 of 19



 1    Orders the Parties to distribute the payments required under the Settlement.
 2          IT IS SO ORDERED.
 3    Dated: February 9, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  19
                                                                                     18cv1189-GPC(LL)
